BROADDUS, District Judge
(specially concurring).
The majority opinion states with clarity the holding of the court. I am in full accord with the court’s conclusion that the parties intended the property- settlement agreement to be construed and understood as a Missouri contract and that the parties did not intend to give extra-territorial effect to the community property laws of the State of Texas.
It should be made clear, however, that at the time the agreement was executed Alexander had been living in Texas for a period of over eighteen months. Notwithstanding that fact, the contract recited that Alexander was a resident of Jackson County, Missouri. That he could be living and working in one place while his legal residence was in another, is academic. The legal residence of a person is a question of intent. It follows that when Alexander, by written contract, fixed his residence in Missouri, it was a binding declaration of the place of his residence, and a further indication that he intended his obligations under the property settlement agreement to be those of a resident of Missouri.